Citation Nr: 0913011	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-06 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 

2.  Entitlement to an increased rating for service-connected 
residuals of a gunshot wound to the right thigh with scarring 
(right thigh disability), currently rated 10 percent 
disabling. 

3.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently rated 20 percent disabling. 

4.  Entitlement to an increased (compensable) rating for 
hypertension, secondary to service-connected diabetes 
mellitus. 

5.  Entitlement to an increased rating for service-connected 
diabetic peripheral neuropathy of the right lower extremity, 
currently rated 10 percent disabling. 

6.  Entitlement to an increased rating for service-connected 
diabetic peripheral neuropathy of the left lower extremity, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  A hearing at the RO before the 
undersigned was conducted in February 2009. 

The issue of entitlement to an increased rating for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 




FINDINGS OF FACT

1.  On VA audiometric examination in October 2007, the 
average right ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz was 100 
decibels (Level IX-Table VIA).

2.  On VA audiometric examination in October 2007, the 
average left ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz was 56 
decibels (Level IV-Table VIA).

3.  The preponderance of the evidence shows that the right 
thigh disability is manifested by pain, a through and through 
wound, decreased endurance, and 4/5 muscle strength.  There 
is no evidence of adhesion to the bone, bone damage, 
impairment of muscle tonus, muscle herniation, or tendon 
damage.  These manifestations amount to no more than moderate 
muscle injury.  The Veteran's two right thigh scars were 
found to measure 6 centimeters by 0.1 centimeter, and 4 
centimeters by 0.1 centimeter, respectively.  There was 
adherence to underlying tissue; but no tenderness, 
disfigurement, ulceration, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation, or abnormal texture. 

4.  The preponderance of the evidence shows that the 
Veteran's service-connected diabetes mellitus does not 
require insulin, he follows a restricted diet, and there are 
no indications that his activities have to be regulated; 
there are complications of peripheral neuropathy of the lower 
extremities that are rated separately and are compensable; 
and there is no medical evidence of episodes of ketoacidosis 
or hypoglycemic reactions requiring hospitalizations or twice 
a month visits to a diabetic care provider.

5.  The preponderance of the evidence shows that the 
Veteran's diabetic peripheral neuropathy of the right lower 
extremity was manifested by complaints of right lower 
extremity paresthesia and radiculopathy with objective 
findings of impaired sensation; right lower extremity muscle 
strength were normal.

6.  The preponderance of the evidence shows that the 
Veteran's diabetic peripheral neuropathy of the left lower 
extremity was manifested by complaints of left lower 
extremity paresthesia and radiculopathy with objective 
findings of impaired sensation; left lower extremity muscle 
strength were normal.


CONCLUSIONS OF LAW

1.  The criteria for an increased, 30 percent, rating for 
bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2008).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a right thigh disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1-.16, 4.40, 4.56, 4.59, 4.71a, Diagnostic 
Codes 5250-55, 4.73, Diagnostic Code 5314, 4.118, Diagnostic 
Codes 7801-05 (2008).

3.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-
.16, 4.119, Diagnostic Code 7913 (2008).

4.  The criteria for a rating in excess of 10 percent for 
diabetic peripheral neuropathy of the right lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1-.16, 4.124a, Diagnostic 
Code 8520 (2008).

5.  The criteria for a rating in excess of 10 percent for 
diabetic peripheral neuropathy of the left lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.1-.16, 4.124a, Diagnostic Code 
8520 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The present case involves "downstream" issues, as the 
initial claims for service connection were granted in the 
rating decision on appeal, and the appellant disagrees with 
the evaluations assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  As the appellant has not alleged any 
prejudice, that burden has not been met.  

Accordingly, the appellant is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the Veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of service-
connected disabilities are deemed competent with regard to 
the description of symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate the Veteran for times since 
filing the claim when the disabilities may have been more 
severe than at other times during the course of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Bilateral Hearing Loss

Compensation is not payable for hearing loss that is not 
related to service.  Where it is not possible to separate the 
effects of service-connected and non-service-connected 
hearing loss, such effects should be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  In March 2005, the Veteran underwent 
surgery for a nonservice-connected acoustic neuroma of the 
vestibulocochlear or eighth cranial nerve.  A five-year 
history of hearing loss of the right ear was noted.  The 
audiologist who conducted the fee basis examination in June 
2008, and considered the evidence of record, stated that the 
etiology of the Veteran's hearing loss of the right ear could 
not be answered without resorting to speculation.  Therefore, 
as the etiology of the hearing loss of the right ear cannot 
be differentiated by medical personnel, all of the Veteran's 
hearing loss of the right ear will be considered as part of 
his service-connected bilateral hearing loss.  Id.

Ratings for bilateral defective hearing range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hz.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-
6110.

In addition to the general criteria, based upon research, VA 
has identified two circumstances where alternative tables 
could be employed for exceptional patterns of hearing 
impairment to provide the Veteran a higher rating.  One is 
where the pure tone thresholds in each of the four 
frequencies of 1000, 2000, 3000 and 4000 Hz are 55 dB or 
greater.  38 C.F.R. § 4.86.

On VA audiological evaluation in February 2004, pure tone 
thresholds, in decibels, were as follows:

Hertz

1000
2000
3000
4000
Average
RIGHT
55
60
50
50
54
LEFT
25
35
40
55
39

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

On VA audiological evaluation in October 2007, pure tone 
thresholds, in decibels, were as follows:

Hertz

1000
2000
3000
4000
Average
RIGHT
75
110
105
110
100
LEFT
40
55
65
65
56

Speech audiometry revealed speech recognition ability of 20 
percent in the right ear and of 88 percent in the left ear.



On VA audiological evaluation in June 2008, pure tone 
thresholds, in decibels, were as follows:

Hertz

1000
2000
3000
4000
Average
RIGHT
65
110
100
110
96
LEFT
35
45
50
55
41

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and of 88 percent in the left ear.

The findings from the October 2007 VA audiological 
evaluation, which demonstrated the highest level of hearing 
loss during the current appeal period, will be used for 
calculating the Veteran's disability evaluation.  When the 
pure tone threshold average and the speech recognition score 
for both ears are applied to Table VI, the numeric 
designation of hearing impairment is Level XI for the right 
ear, and Level II for the left ear.  When these numeric 
designations for the right and left ears are then applied to 
Table VII, the percentage of evaluation for hearing 
impairment is 10 percent disabling.  

The requirement for an alternative rating pursuant to C.F.R. 
§ 4.86 are met in this case, as the Veteran's right ear 
hearing loss in each of the four specified frequencies is 
more than 55 decibels.  When puretone thresholds recorded are 
applied to Table VIA, the numeric designation of hearing 
impairment is Level IX for the right ear, and Level IV for 
the left ear.  See 38 C.F.R. § 4.86(b).  When these numeric 
designations for the right and left ears are then applied to 
Table VII, the percentage of evaluation for hearing 
impairment is 30 percent disabling.  Therefore, a 30 percent 
evaluation for the Veteran's bilateral hearing loss is 
warranted.  

B.  Right Thigh Disability

The veteran's residuals of a shell fragment wound to the left 
thigh have been rated as 10 percent disabling under 
Diagnostic Code 5314, which pertains to injuries of Muscle 
Group XIV.  Muscle Group XIV encompasses the muscles of the 
anterior thigh group.  The functions of these muscles include 
extension of knee, simultaneous flexion of hip and flexion of 
knee, tension of fascia lata and iliotibial band, acting with 
the muscles of the pelvic girdle group in postural support of 
body, and acting with hamstrings in synchronizing hip and 
knee.  Under this diagnostic code, a 10 percent rating is 
warranted if impairment of this muscle group is moderate; a 
30 percent rating is warranted if impairment of this muscle 
group is moderately severe; and a 40 percent rating is 
warranted if it is severe.  38 C.F.R. § 4.73, Diagnostic Code 
5314.

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate muscle 
disability would include complaints of one or more of the 
cardinal signs and symptoms, particularly lowered threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscles.  Objective 
findings of a moderate muscle disability include entrance and 
(if present) exit scars, small or linear, indicative of short 
track of missile through muscle tissue, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to sound side.  38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle wound is a through and through or 
deep penetrating wound by a small high velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  A history consistent with this type of injury 
should include hospitalization for a prolonged period of 
treatment of the wound, with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination and uncertainty of 
movement, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
entrance and (if present) exit scars indicating a track of a 
missile through one or more muscle groups.  Objective 
findings would also include indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare-ups.  38 C.F.R. § 4.14.  

The objective findings of record are not indicative of any 
more than a moderate muscle injury.  VA examination in 
October 2007 noted that there are objective findings of loss 
of muscle function of the left thigh (4/5), and of a through 
and through or deep penetrating wound by a small high-
velocity or low-velocity missile.  There are no indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side.  There was no tendon, bone, or joint damage.  While 
decreased endurance was noted on that examination, there was 
no evidence of impaired coordination.  The Veteran stated 
that he could keep up with work requirements.  The Veteran's 
peripheral neuropathy of the right lower extremity has been 
attributed to his service-connected diabetes mellitus and a 
separate 10 percent rating has been assigned for the 
disability.  These neurological symptoms will therefore, not 
be considered under this disability.  See 38 C.F.R. § 4.14 
(evaluation of the same disability under various diagnoses is 
to be avoided).  Therefore, not more than moderate muscle 
disability is shown and a rating in excess of 10 percent is 
not warranted under Diagnostic Code 5314.

Diagnostic codes based on limitation of motion include 
Diagnostic Code 5251, which contemplates limitation of 
extension of the thigh; Diagnostic Code 5252, which 
contemplates limitation of flexion of the thigh; and 
Diagnostic Code 5253, which contemplates impairment of the 
thigh.

Diagnostic Codes 5250 (ankylosis of the hip), 5254 (flail 
joint of the hip), and 5255 (impairment of the femur) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.

Diagnostic Code 5251 addresses limitation of extension of the 
thigh.  When extension is limited to 5 degrees, a maximum 10 
percent rating is warranted.  Diagnostic Code 5252 addresses 
limitation of flexion of the thigh.  When flexion is limited 
to 45 degrees, a 10 percent rating is warranted.  When 
flexion is limited to 30 degrees, a 20 percent rating is 
warranted.  When flexion is limited to 20 degrees, a 30 
percent rating is warranted.  When flexion is limited to 10 
degrees, then a 40 percent rating is warranted.  Diagnostic 
Code 5253 addresses impairment of the thigh.  A 10 percent 
rating is assigned when there is limitation of rotation of 
the thigh, the Veteran cannot toe-out more than 15 degrees, 
or when there is limitation of adduction of the thigh, and 
the veteran cannot cross the legs.  When there is limitation 
of abduction, and motion lost beyond 10 degrees, then a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, 5253.

In this case, Diagnostic Code 5251 cannot serve as a basis 
for an increased rating, as 10 percent is the maximum 
available rating under that code, and the Veteran is already 
in receipt of a 10 percent rating under Diagnostic Code 5314.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.

On VA examination in October 2007, range of motion testing of 
the right hip showed 30 degrees extension, 125 degrees 
flexion, 25 degrees adduction, 45 degrees abduction, 40 
degrees internal rotation, and 60 degrees external rotation.  
Normal range of motion for flexion of the hip is 0 to 125 
degrees, and normal range of motion for abduction of the hip 
is 0 to 45 degrees.  Based upon these measurements, the 
Veteran is not entitled to a higher rating for his right 
thigh gunshot wound.  Specifically, he does not have 
limitation of flexion of the thigh at the hip to 30 degrees, 
or limitation of abduction of the thigh with motion lost 
beyond 10 degrees, as is required for a 20 percent rating 
under either Diagnostic Code 5252 or Diagnostic Code 5253.  
38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253.

The October 2007 VA examiner stated that there was no 
additional limitation of motion of the right thigh motion due 
to pain, fatigue, weakness, lack of endurance, or 
incoodination with repetitive motion.  The criteria for more 
than a 10 percent rating for the left thigh are not 
satisfied.  There is no credible evidence that any pain on 
use or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors results in the 
right hip being limited in motion to the extent required for 
a 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Veteran's scars due to his right thigh gunshot wounds may 
be rated under the applicable skin criteria.  On VA 
examination in October 2007, the Veteran's two left thigh 
scars were found to measure only 6 centimeters by 0.1 
centimeter, and 4 centimeters by 0.1 centimeter, 
respectively.  There was adherence to underlying tissue; but 
no tenderness, disfigurement, ulceration, instability, tissue 
loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture.  

Diagnostic Code 7802, which pertains to superficial scars 
other than head, face, or neck, that do not cause limited 
motion, also applies in this instance.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  Diagnostic Code 7804 provides for a 10 
percent for a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Diagnostic Code 7802 provides for a 10 percent rating for a 
superficial scar, other than head, face, or neck, that 
measures an area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  The Veteran is not entitled to a separate 10 percent 
rating for his right thigh scars under Diagnostic Code 7802.

Under Diagnostic Code 7804, a 10 percent rating is assigned 
for a superficial scar that is painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  No such pain has been 
demonstrated.  The Veteran is not entitled to a separate 10 
percent rating for his right thigh scars under Diagnostic 
Code 7804.

Diagnostic Codes 7801 (scars other than head, face, or neck, 
that are deep or that cause limited motion), 7803 
(superficial, unstable scars), and 7805 (other scars, rated 
on limitation of function of affected part) are not 
applicable in this instance, as the competent evidence does 
not show that the Veteran has any of these conditions.  
Regarding Diagnostic Code 7805, the muscle injury rated under 
Diagnostic Code 5314 causes limited function, but there is no 
evidence that the scars cause any such limitation.

Accordingly, the Veteran is not entitled to a separate 10 
percent rating for his right thigh scars under any skin 
Diagnostic Code.

C.  Diabetes Mellitus 

The veteran's diabetes mellitus is rated under Diagnostic 
Code 7913, which concerns diabetes mellitus.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913.  A rating of 10 percent is 
assigned for diabetes mellitus that is managed by a 
restricted diet only.  A rating of 20 percent is assigned for 
diabetes mellitus requiring insulin and a restricted diet or 
an oral hypoglycemic agent and a restricted diet.  A rating 
of 40 percent is assigned for diabetes mellitus requiring 
insulin, a restricted diet, and regulation of activities.  A 
rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.  A rating of 100 percent is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diagnostic Code 7913 provides that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).

A February 2004 VA examination report noted that the Veteran 
followed a restricted diet.  He takes oral hypoglycemic 
medication, and visits a physician four times per year to 
treat his diabetes mellitus.  An October 2007 VA examination 
report notes the Veteran did not have a history of diabetic 
ketoacidosis or hypoglycemic reactions.  He stated that he 
can keep up with the physical demands of his work.  

Since the Veteran does not have to regulate his activities, 
take insulin, or have diabetic ketoacidosis or hypoglycemic 
reactions, due to his service-connected diabetes mellitus, 
the evidence does not support an increased, 40 percent, 
rating for the veteran's diabetes mellitus.  The evidence 
more nearly approximates the criteria for a 20 percent 
rating.

Diagnostic Code 7913 directs that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation and 
that noncompensable complications are considered part of the 
diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1).  Since a rating of 100 percent for diabetes 
mellitus could not be assigned in this case, any 
complications of diabetes mellitus, if so shown, must be 
rated as separate disabilities.  The Veteran is also service 
connected for hypertension, secondary to diabetes mellitus, 
rated noncompensable.  As will be discussed in the Remand 
section of this decision, additional development is needed 
before rendering a decision on entitlement to an increased 
compensable rating for hypertension.

D.  Diabetic Peripheral Neuropathy

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 
4.124a.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve.  38 U.S.C.A. § 4.124a, 
Diagnostic Code 8520.  Further, Diagnostic Code 8620 refers 
to neuritis of the sciatic nerve and Diagnostic Code 8720 
refers to neuralgia of the sciatic nerve.

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Id.  

On VA examination of the lower extremities in October 2007, 
reduced sensation was found.  Except for the reduced right 
thigh strength caused by the service-connected gunshot wound 
and considered as part of that disability, see 38 C.F.R. § 
4.14 (rule against pyramiding), motor strength was normal.  

For the assignment of the next higher evaluation, there must 
be a showing of moderate incomplete paralysis of any of the 
affected nerves in the lower extremities.  The record fails 
to denote such impairment.  According to the VA examination 
findings, the Veteran has reduced sensation of the lower 
extremities, but there is no objective medical evidence of 
foot drop, or that the veteran's nerve impairment has caused 
any functional impairments, such as his ability to dorsiflex 
the foot, extend the proximal phalanges of toes, abduct the 
foot, or adduct the foot which are the ultimate functional 
impairments to be considered under these rating criteria.  As 
such, a rating in excess of 10 percent for diabetic 
peripheral neuropathy of each lower extremity is not 
warranted.



E.  Conclusion 

As the 30 percent rating represented the greatest degree of 
bilateral hearing loss shown from the effective date of the 
grant of service connection to the present, there is no basis 
for staged ratings.  The preponderance of the evidence is 
against the other claims; there is no doubt to be resolved; 
and increased ratings are not warranted.  At no time during 
the pendency of these claims, have the other disabilities 
been more or less disabling than as currently rated.  


ORDER

Entitlement to an increased, 30 percent, rating for service-
connected bilateral hearing loss is granted.  

Entitlement to an increased rating for service-connected 
right thigh disability is denied.  

Entitlement to an increased rating for service-connected 
diabetes mellitus is denied.

Entitlement to an increased rating for service-connected 
diabetic peripheral neuropathy of the right lower extremity 
is denied.

Entitlement to an increased rating for service-connected 
diabetic peripheral neuropathy of the left lower extremity is 
denied.


REMAND

The February 2004 VA audiological examination report noted 
that the Veteran's hypertension, secondary to his service-
connected diabetes mellitus, is a major problem which 
includes hyperlipidemia.  A VA examination is needed to 
determine the severity of his hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA medical 
examination to assess the severity of his 
service-connected hypertension.  If 
possible, arrangements are to be made to 
have the Veteran's blood pressure measured 
two or three times on at least three 
different days, whether at VA, a service 
department facility, or the clinic at his 
place of employment.  All indicated tests 
and studies are to be performed.  In 
conjunction with the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  The physician is 
to report whether the Veteran is on 
continuous medication for control of 
hypertension, and if any cardiovascular 
disease due to his service-connected 
diabetes mellitus and/or hypertension is 
present.  A rationale is to be provided 
for any opinion rendered.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


